Citation Nr: 1756451	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.

3.  Entitlement to service connection for a dental disability, claimed as defective dental work.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran appeared at a hearing before the undersigned in July 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

Here, the Board finds the November 2011 VA opinion regarding the Veteran's service connection claim for bilateral hearing loss is inadequate to make an informed decision on the claim.  The November 2011 VA examiner reported the Veteran's hearing loss pattern is consistent with noise exposure, as well as other possible etiologies such as age.  The November 2011 VA examiner concluded it is less likely than not the Veteran's hearing loss is the result of military noise exposure, but she failed to provide any explanation for why military noise exposure should be ruled out as a likely causative factor in the Veteran's case.  The Board finds it necessary to remand the claim to obtain a reasoned medical explanation connecting the expert's observations and conclusions.  The Board also finds it necessary to remand the service connection claim for tinnitus as the November 2011 VA examiner determined tinnitus was a symptom associated with hearing loss in the Veteran's case.

Additionally, VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been provided an examination regarding his service connection claim for a dental disability.  The Veteran has reported suffering chronic jaw pain and numbness since undergoing dental treatment in service.  He is competent to report observable symptoms like pain and numbness.  The available service treatment records include notations of paresthesia on multiple occasions after dental treatment in service.  The Board acknowledges "service trauma" is required to establish service connection for a dental disability and does not include the "intended result of proper medical treatment."  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (defining "service trauma" as "an injury or wound produced by an external force during the service member's performance of military duties").  Yet, it is unclear if these complained of symptoms would be considered the intended result of proper medical treatment.  The Board is unable to address this type of medical issue without relying on expert evidence; therefore, a VA examination is necessary.

Finally, the Board notes the record includes a file that purports to be a copy of the Veteran's service treatment records.  The envelope associated with the file indicates these records were received from the Veteran in October 2011.  It is unclear whether this file constitutes the Veteran's full service treatment records as it contains primarily service personnel records combined with isolated examination reports.  Another file consisting primarily of dental records was associated with the claims file in December 2014.  It is unclear how these records were obtained.  The Board notes several of the pages of this file appear to overlap one another, making it difficult to assess the dates of dental treatment.  The Board finds efforts should be made to ensure the Veteran's complete service treatment records have been associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service treatment and personnel records from the appropriate records repository.

2.  Schedule the Veteran for a new examination regarding his service connection claim for bilateral hearing loss, preferably with an examiner other than the November 2011 VA examiner.

The selected examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss disability is at least as likely as not (50 percent probability of greater) the result of acoustic trauma in service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided, to include a discussion of the November 2011 VA examiner's statement that the Veteran's hearing loss pattern is consistent with noise exposure, as well as possible other etiologies such as age.  If military noise exposure is ruled out as a likely causative factor, the examiner must provide an explanation for why this is so.  

3.  Schedule the Veteran for an examination regarding his service connection claim for a dental disability, claimed as defective dental work.

The selected examiner must provide an opinion as to whether the Veteran has any current dental disability that is at least as likely as not (50 percent probability of greater) the result of in-service trauma or disease (such as osteomyelitis, but not periodontal disease).  The examiner is advised in-service trauma in this context means an injury or wound produced by an external force during the service member's performance of military duties.  It does not include the intended result of proper medical treatment.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  


4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

